DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 11/04/2020.  Claims 1-33 are pending.  The earliest effective filing date of the present application is 04/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims objected to because of the following informalities:  The claims recite the following: 

    PNG
    media_image1.png
    165
    786
    media_image1.png
    Greyscale

The addition of “Concept #7” appears to be a minor informality that should not be recited in the claims, or associated with the claim set.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 15, 18, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  See where claim 4 (and similarly claims 15 and 26) recites the limitation “an automotive space” in line 2.  There is insufficient antecedent basis for this limitation because “an automotive space” has already been recited prior to this in claim 1.  Appropriate correction is required. 
Furthermore, claims 7, 18, and 29 recite the limitations “a plurality of snapshot requests” and “a plurality of points in time” in lines 4 and 5.  For each other these limitation, there is a lack of proper antecedent basis because both “one or more snapshop requests” and “one or more points in time” were recited in the independent claims, thereby requiring antecedent basis back to the independent claim(s).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of monitoring performance of employees, receiving one or more snapshot requests for one or more points in time of the performance information, and in response to receiving the request saving at least a portion of the performance information for one or more points in time, where this is found to be a mental process and/or method of organizing human activity. This judicial exception is not integrated into a practical application because the additional limitations such as a computing device, processor, and computer system, simply act as tools to implement the abstract idea, and therefore satisfy the following factors that are not indicative of practical application: 

    PNG
    media_image2.png
    294
    421
    media_image2.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of the additional elements to act as tools to implement the abstract and carry out computer processes that at the time of filing were routine, conventional, and well-known computer activities to one of ordinary skill in the computer art.  
	The examiner notes that the dependent claims add more to the abstract idea, such as including where the automotive space is, that a manager receives the request, etc.  There is nothing in the dependent claims that changes the examiner’s decision on eligibility.  The analysis of these claims is lumped in with the independent claims because the analysis is the same.  

Claims 12-23 are rejected as software per se.  Claim 12 is directed to “A computer program product residing on a computer readable medium . . . .”  Under the claims’ broadest reasonable interpretation, this includes both transitory and non-transitory embodiments.  The transitory embodiments of the computer program are ineligible.  See In re Nuijten.  The examiner recommends amending claim 12 to include “non-transitory computer readable medium.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0269512 to Wartel in view of U.S. Pat. Pub. No. 2003/0050830 to Troyer (“Troyer”).

With regard to claims 1, 12, and 23, Wartel discloses the claimed compensation management method, executed on a computing device (see e.g. [0123], [0130]), comprising: 
 		monitoring the performance of one or more performance-based employees within a space, thus defining performance information for the one or more performance-based employees (see e.g. [0123] where “productivity percentage 824 or price per productive unit 826, may be provided in another column and calculated from the performance criteria and other data according to another preprogrammed algorithm to provide other information of use to 
 		receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time (see [0070] where the user selects a period of time “such as over a pay period of the participants” to either collect and/or enter and save, where this is thereby a “snapshot request” as claimed; see Fig. 20; [0073], [0075], [0078]); and 
 		in response to receiving the one or more snapshot requests, saving at least a portion of the performance information at the one or more points in time, thus defining one or more snapshots (see [0070] “data representing performance against the [selected/requested] criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants.” (emphasis added)).

However, Wartel is silent regarding the “automotive space” aspects of the claim.  To cure this deficiency, the examiner refers to Troyer.  Troyer teaches at e.g. [0006], [0007], [0024], [0029], [0032] etc. that it would have been obvious to one of ordinary skill in the performance monitoring art to be able to monitor employees in the “automotive space,” as claimed (see Troyer at [0007] evaluating performance of an automotive collision repair shop, and monitoring employees performance data at the auto shop at [0024], [0029], [0032] etc.), where this is performed in order to solve the “need [] for a method and system for analyzing the business performance of a collision repair shop which indicates which aspects of a repair shop's business are performing acceptably in comparison to comparable shops and which aspects of the shop represents opportunities for improvement.”  See Troyer at [0006].

 
With regard to claims 2, 13, and 24, Wartel further discloses where the one or more snapshot requests are received from a specific performance-based employee included within the one or more performance-based employees (see [0121], [0124], Figs. 22a and 22b). 

With regard to claims 3, 14, and 25, Wartel further discloses where the one or more snapshot requests are received from a manager of the one or more performance-based employees (see e.g. [0081] “At step 380, any supervisor or enterprise management generally has an opportunity at step 380 to modify algorithms, bonus pools and other aspects of the system before return to step 354 to repeat the process for the next pay period.  In some instances, measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit.”). 

With regard to claims 4, 15, and 26, Wartel further discloses where the one or more snapshot requests are received from a department (see [0081]; see above).  As found above, Wartel does not disclose an automotive space.  The examiner refers to the combination of Wartel and Troyer above, to teach this limitation.  See above.  

With regard to claims 5, 16, and 27, Wartel does not disclose the automotive space.  However, as shown above, Troyer does teach these limitation.  Troyer teaches at e.g. where the automotive space includes one or more of: an automotive sales space;  an automotive service space; an automotive body shop space (see abstract, “automotive collision repair shop”);  an automotive finance & insurance space; an automotive administrative space;  an automotive franchisor space; and an automotive parts space, where this is performed in order to solve the “need [] for a method and system for analyzing the business performance of a collision repair shop which indicates which aspects of a repair shop's business are performing acceptably in comparison to comparable shops and which aspects of the shop represents opportunities for improvement.”  See Troyer at [0006].
With regard to claims 6, 17, and 28, Wartel further discloses where the performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a 
 
With regard to claims 7, 18, and 29, Wartel further discloses where receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time includes: receiving a plurality of snapshot requests for at least a portion of the performance information at a plurality of points in time (see e.g. [0070] and Fig. 20). 
 
With regard to claims 8, 19, and 30, Wartel further discloses where in response to receiving the one or more snapshot requests, saving at least a portion of the performance information at the one or more points in time, thus defining one or more snapshots includes: in response to receiving the plurality of snapshot requests, saving at least a portion of the performance information at a plurality of points in time, thus defining a plurality of snapshots (see e.g. [0070] and Fig. 20). 
 
With regard to claims 9, 20, and 31, Wartel further discloses comparing the plurality of snapshots (see [0070] “The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214.  At Step 216, the bonus pool is automatically distributed to the highest Productivity Score Employees and the process ends at step 218.” (emphasis added); Fig. 20). 
 
	With regard to claims 10, 21, and 32, Wartel further discloses where receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time includes: receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time at a defined periodicity (see [0070] for each pay period). 
 
	With regard to claims 11, 22, and 33, Wartel further discloses where the defined periodicity includes one or more of: once daily;  once weekly;  once monthly;  prior to effectuating payroll for the one or more performance-based employees;  and subsequent to effectuating payroll for the one or more performance-based employees (see [0070] for each pay period).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/            Primary Examiner, Art Unit 3687